Case 19-20267   Doc 14-3   Filed 08/08/19 Entered 08/08/19 15:25:37   Desc Exhibit
                                Note Page 1 of 12
Case 19-20267   Doc 14-3   Filed 08/08/19 Entered 08/08/19 15:25:37   Desc Exhibit
                                Note Page 2 of 12
Case 19-20267   Doc 14-3   Filed 08/08/19 Entered 08/08/19 15:25:37   Desc Exhibit
                                Note Page 3 of 12
Case 19-20267   Doc 14-3   Filed 08/08/19 Entered 08/08/19 15:25:37   Desc Exhibit
                                Note Page 4 of 12
Case 19-20267   Doc 14-3   Filed 08/08/19 Entered 08/08/19 15:25:37   Desc Exhibit
                                Note Page 5 of 12
Case 19-20267   Doc 14-3   Filed 08/08/19 Entered 08/08/19 15:25:37   Desc Exhibit
                                Note Page 6 of 12
Case 19-20267   Doc 14-3   Filed 08/08/19 Entered 08/08/19 15:25:37   Desc Exhibit
                                Note Page 7 of 12
Case 19-20267   Doc 14-3   Filed 08/08/19 Entered 08/08/19 15:25:37   Desc Exhibit
                                Note Page 8 of 12
Case 19-20267   Doc 14-3   Filed 08/08/19 Entered 08/08/19 15:25:37   Desc Exhibit
                                Note Page 9 of 12
Case 19-20267   Doc 14-3   Filed 08/08/19 Entered 08/08/19 15:25:37   Desc Exhibit
                               Note Page 10 of 12
Case 19-20267   Doc 14-3   Filed 08/08/19 Entered 08/08/19 15:25:37   Desc Exhibit
                               Note Page 11 of 12
Case 19-20267   Doc 14-3   Filed 08/08/19 Entered 08/08/19 15:25:37   Desc Exhibit
                               Note Page 12 of 12
